Citation Nr: 0409845	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  95-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include degenerative joint disease.  

2.  Entitlement to separate evaluations for headaches and 
depression, classified for rating purposes as "depression with 
headaches" and currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from January 1974 to January 1978, 
with subsequent periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by the RO that denied 
service connection for a cervical spine disorder and a low back 
disorder.  The RO also granted service connection for depression 
with headaches and assigned a 10 percent rating for this 
disability, effective February 3, 1993.  In February 1996 the 
veteran appeared and gave testimony at an RO hearing before a 
hearing officer.  A transcript of this hearing is of record.  

In a rating decision of January 1996 the RO increased the 
evaluation for the veteran's depression with headaches to 30 
percent disabling, effective February 3, 1993.  In January 1999 
the Board remanded this case to the RO for further development.  
In a rating action of July 2003, the RO granted service connection 
for a cervical spine disability, which was assigned a 20 percent 
rating from February 3, 1993.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

In the Board's Remand of January 1999 the RO was instructed to ask 
the veteran for the names and addresses of any medical providers 
who had treated him since 1998 for any of the disabilities at 
issue in this appeal.  The RO was to obtain clinical records from 
all named sources.  The Board emphasized that, regardless of the 
response from the veteran, the RO was to obtain treatment records 
from facilities identified as the Huntington Pain Clinic and the 
Saddleback Hospital.  

Pursuant to the Board's instructions in the January 1999 remand 
the RO contacted the veteran by letter in February 1999 and 
requested the medical records discussed in the previous paragraph.  
It appears that the veteran never received this communication 
since a letter of December 1998 to the same address was returned 
by the Postal Service as undeliverable.  

In July 2002 the RO sent the veteran another letter at his current 
address.  In this letter the veteran was informed that it appeared 
that all necessary evidence regarding his current claims was 
already in the claims folder.  The veteran subsequently sent the 
RO a copy of the above with a notation to the effect that he had 
additional evidence to submit, but did not know who to send it to.  
In November 2002 the RO again contacted the veteran and sent him a 
VA Form 41-42 and a "Medical History Form".  He was told to return 
these forms to the RO.  This letter did not contain any 
information directly telling the veteran how to submit any 
evidence in his possession and did not repeat the request for 
information contained in the February 1999 letter that the veteran 
probably never received.  The veteran did not respond to this 
communication, and a December 2002 attempt to contact him by 
telephone was unsuccessful, since he apparently did not have a 
phone.  

In view of the above and given the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) this case must again be 
remanded to the RO for the following action:  

1.  The RO should ask the veteran to provide any relevant evidence 
currently in his possession and also ask him for the names and 
addresses of all health care providers who have treated him at any 
time since 1988 for his low back disability, his headaches and his 
psychiatric symptomatology.  After securing the necessary 
authorization, the named health care providers should be contacted 
and requested to provide copies of all clinical records 
documenting their treatment.  Regardless of the veteran's 
response, the RO should obtain copies of all clinical records 
documenting the veteran's reported treatment at the Huntington 
Pain Clinic and at the Saddleback Hospital. 

2.  If additional evidence is obtained, the RO should then submit 
the claims folder to the physician who conducted the veteran's VA 
orthopedic examination at the Loma Linda VA Medical Center in June 
2003, and the VA neurology and psychologic examinations at that 
facility in July 2003, and request that they review the claims 
folder and report whether the newly obtained evidence alters their 
opinions.  If those examiners are not available, the case may the 
necessary reviews.  

The case should be returned to the Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

